            Case 2:20-cv-01862-RSM-BAT Document 8 Filed 01/15/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    MENTHER MUHAMD ,

 9                               Petitioner,                 CASE NO. 2:20-cv-01862-RSM-BAT

10           v.                                              ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
11    ICE FIELD OFFICE DIRECTOR ,

12                               Respondent.

13          Petitioner moves the Court to appoint counsel in this 28 U.S.C. § 2241 habeas action.

14   Dkt. 6. Petitioner request counsel be appointed because he is indigent, has been in immigration

15   custody for three years, and claims his continued detention violates his constitutional rights.

16   There is no right to have counsel appointed in § 2241 cases unless an evidentiary hearing is

17   required. See Terravona v. Kincheloe, 852 F.2d 424, 429 (9th Cir. 1988); Brown v. Vasquez, 952

18   F.2d 1164, 1168 (9th Cir. 1992). At this point it is premature to find an evidentiary hearing is

19   needed. The present petition is the second request for habeas relief filed by petitioner. His first

20   habeas petition was filed on March 4, 2020 and docketed under case number 2:20-cv-00605-

21   RAJ. The assigned district judge dismissed this petition on October 28, 2020. Given the case

22   history of the prior petition and the present matter, the court finds petitioner has the ability

23   articulate his claims and that the interests of justice do not require appointment of counsel. The



     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 1
            Case 2:20-cv-01862-RSM-BAT Document 8 Filed 01/15/21 Page 2 of 2




 1   Court accordingly DENIES petitioner’s motion to appoint counsel. Dkt. 6. The Clerk shall send

 2   copies of this Order to petitioner and the assigned District Judge.

 3          DATED this 15th day of January, 2021.

 4

 5                                                                A
                                                           BRIAN A. TSUCHIDA
 6                                                         Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR
     APPOINTMENT OF COUNSEL - 2
